Citation Nr: 0716744	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had active service from May 1946 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).


FINDINGS OF FACT

1.  Service connection for degenerative arthritis was denied 
in a March 2002 rating decision.  The appellant was notified 
of the decision that same month, and an appeal of the 
decision was not initiated.  That was the last final rating 
decision, up to the present time, denying the appellant's 
claim for service connection for arthritis.

2.  The evidence added to the record since the March 2002 
rating decision does bear directly and substantially upon the 
issue of service connection for rheumatoid arthritis, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
rheumatoid arthritis is related to the appellant's period of 
military service or was manifested to a compensable degree 
within one year of separation.



CONCLUSIONS OF LAW

1.  Evidence submitted since the March 2002 rating decision 
wherein the RO denied service connection for degenerative 
arthritis is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The appellant's rheumatoid arthritis was not incurred in 
or aggravated by service, nor is it presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
appellant prior to the initial adjudication of his claim.

In May 2004, the RO sent the appellant a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2004 letter informed the appellant that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.

The Board finds that the content of the May 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  That notice was also 
provided in the May 2004 letter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen the Claim

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for arthritis if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim was previously denied in March 2002.  
The RO determined that the December 1992 written statement 
from A.M., indicating that the appellant sought treatment 
after service for pains in the elbows, shoulders, and knees, 
was not probative evidence because no actual clinical records 
or laboratory reports for treatment after discharge were 
provided.  In addition, the treatment records showed no 
evidence of diagnosis within one year of service, and 
evidence of current treatment was dated too long after 
service for the RO to conclude there was a causal 
relationship without corroborating medical evidence.


Following that decision, the appellant submitted a September 
2004 written statement from A.M., who indicated that the 
appellant was a patient of his since 1944, when he was in the 
service, and continued to be his patient to the present time.  
The Board views this evidence as being new and material, 
since, when presumed credible, see Justus v. Principi, supra, 
it relates to the unestablished fact of whether the appellant 
had a diagnosis of arthritis in service or whether it was 
manifested to a compensable degree within one year of 
separation.  In the Board's opinion, this evidence provides a 
more complete picture of the appellant's disorder and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration, and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See Hodge, supra.  Thus, this evidence 
is new and material, and we may reopen the appellant's claim 
of entitlement to service connection for rheumatoid 
arthritis.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the appellant's claim of entitlement to service connection 
for rheumatoid arthritis on a de novo basis.

III.  Service Connection - Facts and Analysis

First, the Board notes that it appears the appellant's 
service medical records were destroyed in a fire at the 
National Personnel Records Center in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In an April 1992 medical certificate, A.M. indicated that the 
appellant came to the Martinez Hospital after his discharge 
from the Army and suffered from pains on the elbow and knee 
joints.  His shoulder had rheumatic arthritis.  He came to 
the hospital several times in 1950 and in succeeding years 
for this disorder.  At the time of the statement, the 
appellant's diagnosis was chronic multiple arthritis.

In an October 1992 written statement, the appellant indicated 
that he experienced swelling of his elbow joints while in 
service.

In a December 1992 medical certificate, A.M. indicated that 
he treated the appellant beginning in November 1950 for 
rheumatic arthritis.  Because the appellant was an out-
patient, there were no clinical records.  However, A.M. 
remembered the dates of the appellant's treatment.

An April 2000 private hospitalization report shows the 
appellant was treated for degenerative arthritis.

In May 2000, the appellant testified before a hearing officer 
at the RO.  He sought service connection for the pain in his 
body.

In a June 2000 written statement, received by the RO in 
January 2002, E.M., M.D., indicated the appellant suffered 
from osteoarthritis of the subtalar joint due to degenerative 
causes from his previous work as a soldier.

An April 2004 private medical record shows E.C., M.D., 
diagnosed the appellant with traumatic arthritis of the left 
elbow and osteoarthritis of the bilateral knees.

July 2004 private treatment records show the appellant had a 
diagnosis of osteoarthritis of both feet and findings 
suggestive of rheumatoid arthritis.

In a September 2004 written statement, A.M. indicated that 
the appellant was his patient since 1944 for rheumatoid 
arthritis.

A list of registered physicians in the Philippines from the 
Professional Regulations Commission, dated from 1934 to 1997, 
does not include A.M.

In a January 2005 written statement, A.M. indicated that the 
appellant was his patient from 1946 to 1949 for rheumatoid 
arthritis.

In an April 2005 affidavit, two fellow soldiers of the 
appellant indicated that he suffered from arthritis and joint 
pain during service.

In June 2005, the appellant submitted a copy of a Philippine 
Medical Association certificate showing A.M. became a member 
in January 1940.  He also submitted a letter dated January 
1950 showing A.M. was given permission to open a clinic.  A 
copy of a plaque dated in 1961 shows it was the silver 
anniversary of A.M. as a faculty member at a medical 
university.

In a June 2005 written statement, D.C., M.D., indicated that 
the appellant was his patient from 1986 to the present and 
was a patient at his hospital from 1947 to the present for 
arthritis.  It might have been caused by the rigorous 
activities during the war.

A November 2005 written statement from Dr. C indicates that 
there were no existing medical records pertaining to the 
appellant at the hospital because they were discarded or 
destroyed by floods and insects.

Based on a review of the record, the Board finds that there 
is a lack of evidence to warrant a grant of service 
connection for rheumatoid arthritis.  First, the Board notes 
that the objective medical evidence of record showing a 
diagnosis of arthritis dates back only to April 2000, more 
than fifty years after the appellant's separation from 
service.

In an attempt to show that his rheumatoid arthritis began 
while he was in service, the appellant has submitted numerous 
written statements from A.M.  These statements have 
inconsistently indicated that the appellant's arthritis began 
in 1944, 1946, and 1950.  In addition, A.M. has provided no 
treatment records with regard to the appellant's claimed 
disability.  While he has repeatedly contended that he 
treated the appellant for at least fifty years, he has 
provided no treatment records to show any objective evidence 
of medical history.  Furthermore, a list of registered 
physicians from the Philippine Professional Regulations 
Commission does not include A.M, even when the search is 
expanded to include the years 1934 through 1997, during which 
A.M. indicated he provided treatment to the appellant for his 
rheumatoid arthritis.  While the appellant has provided 
copies of what appear to be professional documents regarding 
A.M., the Board finds that the inconsistencies in his 
statements, the lack of treatment records, and the absence of 
A.M. on a list of registered physicians in the Philippines 
shows that his statement are not probative evidence upon 
which the Board may rely.

In a January 2002 written statement, Dr. E.M. indicated that 
the appellant's arthritis was due to his time as a soldier.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although the statement appears to support the 
appellant's claim, a close reading shows that it does not.  
The opinion is a bare conclusion, and the physician provides 
no substantiation for his conclusion.  There is no indication 
that Dr. E.M. reviewed the appellant's claims file or 
considered his medical history.  In addition, he did not 
offer a more definitive explanation or opinion to relate the 
appellant's rheumatoid arthritis with his military service.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This stated opinion, then, falls short of the level 
of certainty necessary for the Board to service connect the 
appellant for rheumatoid arthritis.

Finally, the Board notes the June 2005 written statement from 
Dr. C, indicating he treated the appellant for arthritis 
since 1947.  He later indicated that no treatment records 
were available, except for the last five years.  Without any 
such records, the Board cannot accept the June 2005 written 
statement form Dr. C as probative evidence.  Dr. C has 
provided no basis for his knowledge of the appellant's 
medical history.  He indicated that he treated the appellant 
since 1986 and, prior to that, the appellant was treated by a 
different physician at the same hospital since 1947.  
Therefore, Dr. C has no personal knowledge of the origin of 
the appellant's arthritis, and it appears he obtained 
information regarding the appellant's medical history only 
from the appellant.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, the Board is unable 
to accept his statement as probative evidence that the 
appellant's disorder began in 1947.

Based upon the foregoing, the Board finds that there is no 
probative evidence of record relating the appellant's current 
diagnosis of rheumatoid arthritis to his military service.  
In addition, there is no objective medical evidence showing a 
diagnosis of this disorder until 2000, many decades after the 
appellant's service.  Consequently, the evidence 
preponderates against the claim of entitlement to service 
connection for rheumatoid arthritis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for rheumatoid arthritis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


